[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's service of its third party complaint upon East Side Floors, Inc., substantially complied with General Statutes §§ 33-297 and 52-102b. This court denied the defendant's motion for default not because service was fatally flawed but because General Statutes § 52-57 is now a more appropriate mechanism for service.1 Accordingly, the defendant's motion to amend the return date is granted and the plaintiff's motion for revocation of the defendant's permission to implead the third party defendant is denied.2 Service upon East Side Floors must be effectuated by November 12, 1997, with a return date of November 18, 1997.
MORAGHAN, J.